 
 Exhibit 10.2






CONTANGO ORE, INC.
INCENTIVE STOCK OPTION AGREEMENT

Name of Optionee:
Rick Van Nieuwenhuyse
 
 
Residence Address: 958 Chena Pump Road
 
Fairbanks, AK 99709
 
 
Number of Options Granted: 100,000
 
 
Date Option Granted:

January 6, 2020


THIS AGREEMENT is made as of the date set forth above between Contango ORE,
Inc., a Delaware corporation (the “Company”), and the optionee named above (the
“Optionee”).
RECITAL
The Board of Directors of the Company, or a duly appointed Compensation
Committee thereof (either of which is referred to herein as the “Committee”),
has determined that it is to the advantage and interest of the Company and its
shareholders to grant the option provided for herein to the Optionee pursuant to
the Company’s Amended and Restated 2010 Equity Compensation Plan, as amended
(the “Plan”) as an inducement to remain in the service of the Company and as an
incentive for increased effort during such service.  All initially capitalized
terms used herein shall have the meaning ascribed thereto in the Plan, unless
specifically defined herein.  In consideration of the mutual covenants herein
contained, the parties hereto agree as follows:
1. Grant of Option
a.    Pursuant to and subject to the terms and conditions of the Plan, the
Company grants to the Optionee the right and option (the “Option”) to purchase
on the terms and conditions hereinafter set forth all or any part of an
aggregate of 100,000 shares (the “Shares”) of the presently authorized and
unissued common stock of the Company (the “Common Stock”) at the purchase price
of $14.50 per share (closing Contango Ore, Inc. stock price on January 6,
2020).  The Option is intended to be an Incentive Stock Option.  It is agreed
that the purchase price per share is not less than the greater of (a) the par
value per share of the Common Stock or (b) 100% of the Fair Market Value of a
share of Common Stock on the date of grant.  If the aggregate Fair Market Value
of Common Stock with respect to which Incentive Stock Options granted to the
Optionee (including all options qualifying as incentive stock options pursuant
to Section 422 of the Code granted to the Optionee under any other plan of the
Company) are exercisable for the first time by the Optionee during any calendar
year exceeds $100,000 (determined as of the date the Incentive Stock Option is
granted), this Option shall not be void but shall be deemed to be an Incentive
Stock Option to the extent it does not exceed the $100,000 limit and shall be
deemed a Nonqualified Stock Option to the extent it exceeds that limit.  The
Committee shall determine, in accordance with the applicable provisions of the
Code, which of the Optionee’s Incentive Stock Options will not constitute
Incentive Stock Options because of such limitation and shall notify the Optionee
of such determination as soon as practicable after such determination.

--------------------------------------------------------------------------------

b.   Nothing contained herein shall be construed to limit or restrict the right
of the Company to terminate the Optionee’s employment at any time, with or
without cause, or to increase or decrease the Optionee’s compensation from the
rate in existence at the time the Option is granted.
2.     Vesting and Forfeiture.
a.   The Option shall vest and be exercisable with respect to 50,000 Shares on
January 6, 2021 and the remaining 50,000 Shares on January 6, 2022; provided
that the Optionee remains continuously employed by the Company through such
vesting date.  Notwithstanding the foregoing sentence, the Option shall sooner
vest and be exercisable upon the occurrence of a Change of Control (as defined
below), provided that the Optionee remains continuously employed by the Company
as of the date of such event.
b.   In the event the Optionee’s employment with the Company is terminated for
any reason other than Cause (as defined below), (i) any unvested portion of the
Option shall be immediately and automatically forfeited, and (ii) any vested
portion of the Option shall remain outstanding and exercisable in accordance
with subpart c. below.  In the event the Optionee’s employment with the Company
is terminated for Cause, the Option (whether vested or unvested) shall be
immediately and automatically forfeited in full.
c.   The vested portion of the Option shall remain exercisable for three (3)
months after the Optionee’s termination of employment with the Company, unless
such termination of employment is due to the Optionee’s death or Disability (as
defined below), in which case the vested portion of the Option shall remain
exercisable for twelve (12) months after the Optionee’s termination of
employment with the Company.  Notwithstanding the foregoing sentence, in no
event may the Option be exercised after the Expiration Date.
d.   The following terms shall have the following meanings:
(i) “Cause” shall mean any act of dishonesty, fraud, embezzlement or theft
committed in connection with the Optionee’s employment by the Company, as
determined by the Committee in its sole and absolute discretion.
(ii) “Change of Control” shall mean (A) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all, of the assets of the Company and its subsidiaries to any
other person or entity (other than an affiliate of the Company), (B) any person
or entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires or gains ownership or
control (including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(C) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors, in each case the result of
which is the termination of your employment due to the elimination of your
position in connection with, and immediately after, the underlying transaction. 
Notwithstanding the foregoing, a Change of Control shall not include a public
offering of the Company’s common stock or a transaction with its sole purpose to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
2

--------------------------------------------------------------------------------

(iii) “Disability” shall mean a permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
3.        Exercise.  Subject to Section 2 above, the right to exercise the
Option granted hereunder, to the extent unexercised, shall remain in effect
until the Expiration Date.
4.        Method of Exercise.  To the extent that the right to purchase Shares
has accrued hereunder, the Option may be exercised from time to time by written
notice to the Company substantially in the form attached hereto as Exhibit A,
together with payment in full, in cash or by certified or cashier’s check
payable to the order of the Company, of the purchase price for the number of
Shares being exercised.  If requested by the Committee, prior to the delivery of
any Shares the Optionee, or any other person entitled to exercise the Option,
shall supply the Committee with a representation that the Shares are not being
acquired with a view to distribution and will be sold or otherwise disposed of
only in accordance with applicable federal and state statutes, rules and
regulations.  As soon after the notice of exercise as the Company is reasonably
able to comply, the Company shall, without transfer or issue tax to the Optionee
or any other person entitled to exercise the Option, deliver to the Optionee or
any such other person, at the main office of the Company or such other place as
shall be mutually acceptable, a certificate or certificates for the Shares being
exercised.
In the Committee’s sole discretion, payment of the purchase price for the number
of Shares to be delivered, but not of the amount of any withholding taxes, may
be made in whole or in part (i) in cash, (ii) if permitted by the Committee, by
delivering Shares of Common Stock owned by the Optionee and having a Fair Market
Value on the date of exercise equal to the Exercise Price or by attestation to
ownership of Shares of Common Stock having an aggregate Fair Market Value on the
date of exercise equal to the Exercise Price, (iii) if permitted by the
Committee, by tendering shares of Common Stock subject to the exercisable Option
and having a Fair Market Value on the date of exercise equal to the Exercise
Price, (iv) by payment through a broker in accordance with procedures permitted
by Regulation T of the Federal Reserve Board, or (v) by such other method as the
Committee may approve.  Shares of Common Stock used to exercise an Option shall
have been held by the Optionee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option.  Payment for
the Shares pursuant to the Option, and any required withholding taxes, must be
received by the time specified by the Committee depending on the type of payment
being made, but in all cases prior to the issuance of the Common Stock.
Notwithstanding the foregoing, the Company shall have the right to postpone the
time of delivery of the Shares for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange or any federal, state or local law.  The Optionee
may exercise the Option for less than the total number of Shares for which the
Option is exercisable, provided that a partial exercise may not be for less than
one hundred (100) Shares, except during the final year of the Option, and shall
not include any fractional shares.
3

--------------------------------------------------------------------------------

5.        Expiration of Option.  The Option shall terminate and expire upon the
expiration of five (5) years from the date hereof (the “Expiration Date”).
6.        Adjustments.  The Committee shall have the full authority, in its sole
discretion, to specify any rules, procedures, adjustments or matters with
respect to the Plan or any Options issued under the Plan in connection with any
reorganization, merger, reverse  merger, recapitalization, reclassification,
stock split, reverse split, combination of shares, sale of all or substantially
all of the assets of the Company, sale of the Company or other corporate event
or transaction, including, without limitation, modifying any applicable vesting
provisions, adjusting the amount of outstanding Options, and/or terminating the
Plan.  The Committee shall not be obligated to take any action, but any
determination by the Committee, and the extent thereof, shall be final, binding
and conclusive.  No fractional shares of stock shall be issued under the Plan or
in connection with any such adjustment.
7.        Non-Transferability.  The Option is not assignable or transferable by
the Optionee, either voluntarily or by operation of law, otherwise than by will
or by the laws of descent and distribution, and is exercisable, during the
Optionee’s lifetime, only by the Optionee.
8.        Withholding Taxes. The Committee may, in its discretion, require the
Optionee to pay to the Company at the time of the exercise of the Option or
thereafter, the amount that the Committee deems necessary to satisfy the
Company’s current or future obligation to withhold federal, state or local
income or other taxes that the Optionee incurs by exercising the Option.  In
accordance with any applicable administrative guidelines it establishes, the
Committee may allow the Optionee to pay the amount of taxes required by law to
be withheld from or with respect to the Option by (a) withholding shares of
Common Stock from any issuance of Common Stock due as a result of the exercise
of the Option, or (b) permitting the Optionee to deliver to the Company
previously acquired shares of Common Stock, in each case having an aggregate
Fair Market Value equal to the amount of such required withholding taxes.
9.        No Shareholder Rights.  The Optionee or other person entitled to
exercise the Option shall have no rights or privileges as a shareholder with
respect to any Shares subject hereto until the Optionee or such person has
become the holder of record of such Shares, and no adjustment (except such
adjustments as may be effected pursuant to the provisions of Section 6 hereof)
shall be made for dividends or distributions of rights in respect of such Shares
if the record date is prior to the date on which the Optionee or such person
becomes the holder of record.
10.       Plan Controls.  The Option shall be subject to and governed by the
provisions of the Plan (a copy of which is attached hereto as Exhibit B) which
the Committee alone shall have the authority to interpret and construe.  In the
event of any conflict between the provisions of this Agreement and the Plan, the
Plan shall govern.  All determinations and interpretations thereof made by the
Committee shall be conclusive and binding on all parties hereto and upon their
successors and assigns.  All capitalized terms not otherwise defined herein
shall have the same meanings as set forth in the Plan.
4

--------------------------------------------------------------------------------

11.       Conditions to Issuance of Shares.  The Company’s obligation to issue
Shares of its Common Stock upon exercise of the Option is expressly conditioned
upon the completion by the Company of any registration or other qualification of
such Shares under any state and/or federal law or rulings or regulations of any
government regulatory body or the making of such investment representations or
other representations and agreements by the Optionee or any person entitled to
exercise the Option in order to comply with the requirements of any exemption
from any such registration or other qualification of such Shares which the
Committee shall, in its sole discretion, deem necessary or advisable.  Such
required representations and agreements include representations and agreements
that the Optionee, or any other person entitled to exercise the Option, (a) is
not purchasing such Shares for distribution and (b) agrees to have placed upon
the face and reverse of any certificates for such Shares a legend setting forth
any representations and agreements which have been given to the Committee or a
reference thereto and stating that, prior to making any sale or other
disposition of any such Shares, the Optionee, or any other person entitled to
exercise the Option, will give the Company notice of intention to sell or
dispose of the Shares not less than five (5) days prior to such sale or
disposition.
This Agreement is addressed to the Optionee in duplicate and shall not be
effective until the Optionee executes the acceptance below and returns one copy
to the Company, thereby acknowledging that he or she has read, approves of and
agrees to all the terms and conditions of this Agreement and the Plan.
EFFECTIVE as of the 6th day of January, 2020.

  Contango ORE, Inc.                      

By:
/s/ Leah Gaines       Leah Gaines       Chief Financial Officer          


     

ACCEPTED:


/s/ Rick Van Nieuwenhuyse                          
Rick Van Nieuwenhuyse
958 Chena Pump Road
Fairbanks, AK 99709


5